DETAILED ACTION
Applicants’ arguments, filed 9 September 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
In the office action on 9 May 2022, the examiner took the position that applicant has not filed a certified copy of the required foreign priority document. In a further review of the application, the examiner has determined the at the relevant foreign priority document has been submitted, and the examiner’s prior determination that this document has not been filed was made in error. As such, the objection for failure to provide the relevant foreign priority document has been withdrawn.

Withdrawn Rejections
In the prior office action, the examiner rejected the instant claim as being obvious over Han et al. (CN 1839819 A) in view of Winnicki (US 2013/0089600 A1). This rejection has been withdrawn in view of applicant’s arguments pertaining to this rejection in applicant’s response on 9 September 2022.
In the prior office action, the examiner rejected the instant claims on the grounds of indefiniteness and lacking written description. These rejections have been withdrawn in view of the claim amendments amending the claim to recite the term “lipsome” instead of “nanoliposome” as the identity of the final product. For the purposes of examination under prior art as explained in greater detail below, the examiner understands that the term “lipsome” has a different meaning than the term “liposome” (or “nanoliposome”), and the rationale provided by the examiner regarding the term “nanoliposome” does not apply to the term “lipsome.”
The examiner has provided new rejections under both 35 U.S.C. 112(b) and 112(a) below. These rejections differ from the rejections under these statutes from the office action on 9 May 2022. This difference is necessitated by the amendment to claim 1 in the claims submitted on 9 September 2022.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the term “lipsome.” It is unclear as to what is the meaning of this term. Specifically, it is unclear whether either
The term “lipsome” is an alternate spelling of the term “liposome” (and has the same scope as the term “liposome”);
The term “lipsome” is an incorrect spelling of the term “liposome” that was inadvertently made in error (and has the same scope as the term “liposome”); or
The term “lipsome” is new terminology, having a different scope as compared with the term “liposome”.
To the extent that the term “lipsome” is new terminology, it is not definite because the metes and bounds of the term has not been defined. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP 2173.05(a)(I), drawn to new terminology. However, in this case, applicant has not made clear and precise as to what is the definition of the term “lipsome”.
For the purposes of examination under both prior art and the new matter provision of 35 U.S.C. 112(a), in view of the principle of broadest reasonable claim interpretation during examination, the examiner will interpret the claims such that the term “lipsome” has the following definition. The term “lipsome” is understood to refer to a supramolecular structure formed significantly from lipids. This is understood to differ from a liposome because a liposome is understood to be drawn only to a structure having a lipid bilayer and thereby an aqueous core. In contrast, the examiner interprets the term “lipsome” to be drawn to both an aqueous core structure (such as a vesicle and/or liposome) as well as a lipidic core structure (including but not limited to a micelle).
In order to further explain this position, the examiner cites Colloid Metrix (https://www.colloid-metrix.de/fileadmin/pdf_applications/CMX_Liposomes_Micelles_EN.pdf accessed 2 May 2022, pages 1-5), which was cited in the previous office action on 9 May 2022. Colloid Matrix teaches the following diagrams, which are reproduced below.

    PNG
    media_image1.png
    667
    1004
    media_image1.png
    Greyscale

For the purposes of examination under prior art in view of the indefiniteness rejection, the “micelle” above is not understood to be within the scope of the term “liposome”, but is understood to be within the scope of the claimed term “lipsome.”


Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the term “lipsome.” This term does not appear to have been disclosed in the original application, and is therefore new matter.
The examiner notes here that for the purposes of this rejection, the term “lipsome” is not being interpreted as a mis-spelling or alternate spelling of “liposome” but rather as a new term that has a different claim scope than does “liposome.” See the indefiniteness rejection above. In view of this claim interpretation, disclosure of the term “liposome” in the original application fails to provide adequate support for the claimed term “lipsome.”

Response to Declaration Under 37 C.F.R. 1.132
A declaration under 37 C.F.R. 1.132 was provided in applicant’s response on 9 September 2022.
It is the examiner’s position that the declaration is not relevant to overcome a previously applied rejection. This is because the previously applied prior art rejection has been overcome in view of applicant’s arguments, and the previously applied rejections under 35 U.S.C. 112(a) and 112(b) have been overcome in view of the claim amendment.
However, the declaration appears to bolster the examiner’s position that the claimed term “lipsome” is not an incorrect spelling of the term “liposome” but is a different term with a different meaning.

The examiner has provided a proposed examiner’s amendment on the next page that would appear to place the instant application in condition for allowance.

Proposed Claim Amendment
The examiner proposes amending claim 1 to overcome the currently applied rejections and place the instant application in condition for allowance.

Claim 1 (Proposed Amendment): A process for producing a Tanshinone IIA [[ ]] nanoparticle composition for foods and medical products, comprising:
(i) preparing a dispersed phase by dissolving Tanshinone IIA in ethanol in a Tanshinone IIA weight:ethanol volume ratio of 8:10 by a stirrer at 300-500 rpm, while heating to 40-60°C within 4-8 hours;
(ii) preparing a [[ ]] carrier consisting of lecithin and olive oil in a ratio of 1:3 by weight by mixing in a constant temperature bath at 40-60°C to ensure that lecithin is completely dissolved in the oil while evenly stirring;
(iii) adding the [[ ]] carrier to the dispersed phase in a ratio of 40:60 by weight, further heating the carrier and dispersed phase mixture to 40-60°C and stirring at 800-1000 rpm for 1-2 hours;
(iv) cooling the resulting mixture to 25°C and pumping the cooled mixture, using an ultrasonic atomizer nozzle at 60 Hz having a 10-20 µm droplet size; at a rate of 10 mL/min, into distilled water with a temperature of the distilled water at 25°C, to obtain [[ ]] a suspension-water mixture; and
(v) homogenizing the [[ ]] suspension-water mixture by pumping through a high pressure homogenizer at 30Mpa to obtain a Tanshione IIA [[ ]] nanoparticle composition.

Reasons Why Amendment is Proposed
The examiner provides the following reasons as to what the above-indicated amendment is proposed, and why this proposal would overcome the previously applied rejections.
As an initial matter, the above-proposed amendments amend the claims so that neither the term “lipsome” nor the term “liposome” is recited. This overcomes the previously applied 35 U.S.C. 112 rejections relating to the term “liposome” (or “nanoliposome”), and the currently applied 35 U.S.C. 112 rejections relating to the term “lipsome.”
Secondly, the term “nanoparticle” appears to be adequately supported by the original application as filed. See e.g. page 6, paragraph 0014. As such, adding this term to the claim does not appear to result in the inclusion of new matter.
Third, the examiner makes the following clarification regarding the term “nanoparticle.” To effectively explain the definition of this term, the examiner has drawn the following Venn diagram regarding liposomes and nanoparticles.

    PNG
    media_image2.png
    606
    1168
    media_image2.png
    Greyscale

As such, in view of the claim amendment to recite a “nanoparticle” the term is understood to read on both liposomes that are nanosized as well as nanoparticles that are not liposomes. As such, the claim method is drawn to a method of making a non-liposomal nanoparticle. It is the examiner’s understanding that a non-liposomal nanoparticle is the most likely product of the claimed method due to the presence of olive oil in an amount of three times that of lecithin – this issue was discussed in detail in the prior office action on 9 May 2022. The claims, as amended by the proposed amendment, clearly cover a method of making a non-liposomal nanoparticle, and thereby overcome issues under 35 U.S.C. 112 related to using the claimed method to make liposomes.
The examiner has also proposed replacing the term “composition” in place of “system.” This is because the term “system” often connotes a computer system or macroscopic physical device. In contrast, the term “composition” connotes a chemical composition. As such, this amendment has been proposed in order to clarify that the product made by the claimed method is, in fact, a chemical composition.

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612